          UNITED STATES BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF ALABAMA

IN RE                                     +
                                          +                Case No. 21-30656
CHRISTY LEE CRUSE                         +

                                    MOTION TO REDACT

     Comes now Scarborough and Associates LLC, debtor’s present landlord, and
moves this Honorable Court for an Order redacting personal information from
previously submitted document:

1.   On 07/13/2021, creditor filed a motion for relief from stay. See Document
47, Part One. Attached to this motion as Exhibit B is the Lease Agreement between
creditor and debtor. See Document 47, Part Three. Attached to the Lease Agreement
is the Residential Management Agreement between Scarborough and Associates, LLC
and Mark Ashland, the owner of the property. See Id. This agreement contained the
personal information of Mr. Ashland. See Id. This was mistakenly included.

2.   The landlord/creditor hereby requests that this court remove and redact
Exhibit B/Lease as submitted (Document 47, Part Three) and replace with the
attached Lease Agreement which does not contain any personal information of the
creditor or debtor.

        Respectfully submitted,
                                               /s/   Larry Darby______
                                               Larry E. Darby
                                               Attorney for Creditor
                                               Darby Law Firm, LLC
                                               Post Office Box 3905
                                               Montgomery, Alabama 36109
                                               Tel 356.3593 Fax 356.6392


                                  CERTIFICATE OF SERVICE

     I hereby certify that I have served a copy of the forgoing upon the
following interested parties electronically or by placing a copy of the same in
the U.S. Mail on the date that this document was filed in the above case.

Jeffrey J. Courtney                            Sabrina L. McKinney, Trustee
1881 Holtville Road                            P. O. Box 173
Wetumpka, AL 36092                             Montgomery, AL 36101



                                               /s/   Larry Darby______
                                               Larry E. Darby
